DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Continuation Application filed on 12/23/2019 and an interview conducted on 04/09/2021 with the Applicants' representative Attorney Andrew J Freyer (Please refer to PTO-413B).

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Andrew J Freyer (Reg. No. 78,711) on April 9th, 2021. 

4.	Claims 9, 13-15 and 21-36 are allowed.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1–8. (Canceled). 

9. 		(Currently Amended) A method, comprising: 
receiving, by a code integration system executing to control a first repository that stores one or more task definitions and one or more associated build steps, an event descriptor includingexecuting to store
retrieving a configuration file [[for]] from the second repository, the configuration file specifying a task identifier of a task to be executed to test the source code; 
retrieving, from the first repository, a task definition corresponding to the task identifier, 
inserting the retrieved task definition into the configuration file; 
creating, based at least in part on the event descriptor and the configuration file, a job descriptor for testing the source code, the job descriptor specifying the repository identifier and the one or more task build steps; and 
providing the job descriptor, the configuration file, and an authorization token to a controller container for testing the source code, the authorization token executing to authorize the controller container to access at least one of the code integration system or the second repository. 

10–12. (Canceled).

13. 		(Currently Amended) The method of claim 9, further comprising: 
parsing the configuration file to identify the task identifier; and 


14. 		(Original) The method of claim 9, further comprising creating, based at least in part on the job descriptor, a job definition that specifies a virtual machine image to be used to execute the task. 

15. 	(Original) The method of claim 14, further comprising providing the job definition to a container management system for provisioning one or more computing resources configured to execute the one or more task build steps on the source code. 



21. 		(New) The method of claim 9, wherein the authorization token expires once the source code has been tested. 

22. 		(New) The method of claim 9, further comprising executing the one or more task build steps once the controller container accesses the at least one of the code integration system or the second repository. 

23. 		(New) A code integration system, comprising a memory storing computer instructions executing to: 
control a first repository that stores one or more task definitions and one or more associated build steps; 
receive an event descriptor including a repository identifier of a second repository configured to store source code; 
using the repository identifier, retrieve a configuration file from the second repository, the configuration file specifying a task identifier of a task to be executed to test the source code;
using the task identifier, retrieve a task definition from the first repository, the task definition specifying one or more task build steps for testing the source code; 
insert the task definition into the configuration file; 
create, based at least in part on the event descriptor and the configuration file, a job descriptor for testing the source code, the job descriptor specifying the repository identifier and the one or more task build steps; 
receive an authorization token from a container; 
determine, based on the authorization token, that the container is authorized to access the job descriptor; and 
provide the job descriptor to the container in response to determining that the container is authorized. 


create a build script including the task identifier; and 
store the build script in a shared memory. 

25. (New) The code integration system of claim 24, the computer instructions executed to cause the code integration system to: 
retrieve, based at least in part on the job descriptor, the source code from the second repository; 
store the source code in the shared memory; 
retrieve, from the first repository, a task script corresponding to the task identifier in the build script; and 
execute the task script on the source code from the shared memory. 

26. (New) The code integration system of claim 25, the computer instructions executed to cause the code integration system to: 
extract one or more additional build steps specified by the job descriptor into the build script; and 
execute the one or more additional build steps of the build script on the source code. 

27. (New) The code integration system of claim 26, the computer instructions executed to cause the code integration system to: 
execute the task script by a task container; and 
execute the one or more additional build steps by a build container. 

28. (New) The code integration system of claim 23, the computer instructions executed to cause the code integration system to: 
parse the configuration file to identify the task identifier; and 
retrieve, from the first repository, the task definition corresponding to the task identifier. 

29. (New) The code integration system of claim 23, the computer instructions executed to cause the code integration system to: 
create a build script based at least in part on the configuration file. 

30. (New) The code integration system of claim 23, the computer instructions executed to cause the code integration system to: 
create a job definition based at least in part on the job descriptor, the job definition specifying a virtual machine image to be used to execute the task. 

31. (New) The code integration system of claim 30, the computer instructions executed to cause the code integration system to: 
retrieve, based at least in part on the job descriptor, the source code from the second repository; 
retrieve, from the first repository, a task script corresponding to the task identifier; 
launch, based on the virtual machine image, a task container; and 
execute, by the task container, the task script on the source code. 

32. (New) A system for testing source code within a container, the system comprising a memory storing computer instructions which, when executed, cause the system to: 
receive, by a code integration system associated with a first repository storing one or more task definitions and one or more associated build steps, an event descriptor including a repository identifier of a second repository storing the source code; 
retrieve a configuration file from the second repository, the configuration file including a task identifier of a task to be executed to test the source code; 
receive a task definition corresponding to the task identifier from the first repository, the task definition specifying one or more task build steps for testing the source code; 
insert the task definition into the configuration file; 
create a job descriptor for testing the source code, the job descriptor specifying the repository identifier and the one or more task build steps; 
determine that the container is authorized to access the job descriptor; and 
provide the job descriptor to the container for testing the source code. 

33. 		(New) The system of claim 32, the computer instructions executed to cause the system to:
retrieve, from the first repository, a task script corresponding to the task identifier; and 
execute the task script on the source code. 

34. 		(New) The system of claim 33, the computer instructions executed to cause the system to:
retrieve, by a build container, a build script and the source code from the first repository; and
execute, by the build container, at least a portion of the build script on the source code. 

35. 		(New) The system of claim 33, the computer instructions executed to cause the system to package, by a build container, the task script and build logic associated with the task into the job descriptor. 

36. 		(New) The system of claim 35, the computer instructions executed to cause the system to: 
provide the job descriptor to a task container; and 
execute the task script on the source code by executing, by the task container, the job descriptor.
                                                          —o—o—o—



         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 9, “creating, based at least in part on the event descriptor and the configuration file, a job descriptor for testing the source code, the job descriptor specifying the repository identifier and the one or more task build steps; and providing the job descriptor, the configuration file, and an authorization token to a controller container for testing the source code, the authorization token executing to authorize the controller container to access at least one of the code integration system or the second repository” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of a code integration system executing to control a first repository that stores one or more task definitions and one or more associated build steps, an event descriptor including a repository identifier of a second repository executing to store source code for one or more task build steps for testing the source code renders the pending independent claims allowable. Claims 13-15, 21-22, 24-31 and 33-36 are dependent upon claims 9, 23 and 32 according to their respective statutory classes. Since the independent claims 9, 23 and 36 are allowable, claims 13-15, 21-22, 24-31 and 33-36 are also allowable at least by virtue of the dependency relationship. 
	
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.


CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                 
                            04/10/2021